

Exhibit 10.5

KINDER MORGAN, INC.
AMENDED AND RESTATED STOCK COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

1.Purpose of the Plan. The Kinder Morgan, Inc. Stock Compensation Plan for
Non-Employee Directors (the "Plan") is intended to promote the interests of
Kinder Morgan, Inc. (the "Company") and its stockholders by aligning the
compensation of the non-employee members of the board of directors of the
Company (the "Board") with stockholders' interests.
2.    Compensation Committee. The Plan shall be administered by the Compensation
Committee of the Board (the "Committee"), which shall be constituted so as to
permit the Plan to comply with Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"). Subject to the provisions of the Plan, the Committee shall be
authorized to interpret the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary for the proper administration of the Plan, and
to make all other determinations necessary or advisable for its administration.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
desirable to carry it into effect. The interpretation by the Committee of the
Plan shall be conclusive upon all participants.
3.    Eligible Participants. Only directors of the Company who are not salaried
employees of the Company or of an affiliate of the Company (each, a
"Non-Employee Director") are eligible to participate in the Plan.
Notwithstanding the foregoing, no director of the Company nominated by the
Permitted Holder (as defined in Section 9) will be eligible to participate in
the Plan.
4.    Stock Subject to the Plan. The aggregate number of shares of Class P
common stock of the Company, $0.01 par value ("Stock"), which may be issued
under the Plan shall not exceed 250,000, subject to adjustment as provided in
Paragraph 7. Stock issued under the Plan shall be either authorized but
previously unissued shares of Stock or shares of Stock reacquired by the
Company, including shares of Stock purchased in the open market, and shares of
Stock held in the treasury of the Company. The Company shall register with the
Securities and Exchange Commission the issuance of the Stock subject to the
Plan.
5.    Awards. The compensation to be paid to Non-Employee Directors is fixed by
the Board, generally annually. That compensation is expected to include an
annual retainer payable in cash. It also may include other cash compensation
("Cash Compensation") that may be used as provided in this Plan. In lieu of
receiving such Cash Compensation in cash, a Non-Employee Director may elect to
receive any portion or all of such Cash Compensation in the form of Stock as
provided herein. Such election shall be evidenced by an agreement (the "Stock
Compensation Agreement") between the Company and such Non-Employee Director,
which agreement shall contain the terms and conditions of such award. Such
election shall be made generally at or around the first Board meeting in January
of each calendar year and will be effective for the entire calendar year. A
Non-Employee Director may make a new election each calendar year.




--------------------------------------------------------------------------------



Exhibit 10.5

The shares of Stock to be issued to a Non-Employee Director electing to receive
any portion of his or her Cash Compensation in the form of Stock may be issued
subject to certain Forfeiture Restrictions (as defined below), the terms of
which shall be set forth in the Stock Compensation Agreement, provided that such
Forfeiture Restrictions shall lapse no later than the end of the calendar year
to which the Cash Compensation underlying the Stock relates.
6.    Number of Shares of Stock to be Issued. The number of shares of Stock to
be issued to a Non-Employee Director electing to receive any portion or all of
his or her Cash Compensation in the form of Stock shall equal the Cash
Compensation elected to be paid in the form of Stock, divided by the closing
price of the Stock on the New York Stock Exchange on the day the Cash
Compensation is awarded (such price, the "Fair Market Value"), rounded up to the
nearest ten shares of Stock. The Stock shall be issuable as specified in the
Stock Compensation Agreement. A Non-Employee Director electing to receive any
portion or all of his or her Cash Compensation in the form of Stock shall
receive cash (the "Cash Payment") equal to (i) the total Cash Compensation
awarded to such Non-Employee Director, minus (ii) the number of shares of Stock
to be issued to such Non-Employee Director pursuant to his or her election
multiplied by the Fair Market Value of a share of Stock. For illustrative
purposes only, if a Non-Employee Director elected to receive an award of Cash
Compensation of $100,000 in the form of 50% Stock and 50% cash, and the Fair
Market Value of the Stock was $44.50, the Non-Employee Director would receive
1,130 shares of Stock ($50,000 ÷ $44.50 = 1,123.6 shares of Stock, rounded up to
the nearest ten shares of Stock). The Cash Payment would equal $49,715 ($100,000
– (1,130 x $44.50)). The Cash Payment shall be payable to the Non-Employee
Director in four equal installments on the March 31, June 30, September 30 and
December 31 of the calendar year in which such Cash Compensation is awarded;
provided that such installments shall be adjusted to include any cash dividends
paid by the Company on the shares during any period in which such shares are
subject to Forfeiture Restrictions.
7.    Adjustment. In the event of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, Stock dividend, Stock split or other
change in the structure of the Company affecting the Stock, such adjustment
shall be made in the number of shares of Stock available under the Plan, as may
be determined to be appropriate and equitable by the Board, in its sole
discretion, to prevent dilution or enlargement of rights.
8.    Restrictions on Resale. Any Stock acquired by a Non-Employee Director
under this Plan may be sold only pursuant to an effective registration statement
or pursuant to an exemption from the Securities Act of 1933 ("Securities Act"),
including sales pursuant to Rule 144 thereunder. The Committee may, in its sole
discretion, impose additional restrictions on disposition by a Non-Employee
Director and an obligation of the Non-Employee Director to forfeit and surrender
the Stock to the Company under certain circumstances ("Forfeiture
Restrictions"). Such restrictions shall be set forth in the Stock Compensation
Agreement. The Company may place a legend on the certificates for such Stock
evidencing these restrictions.
9.    Change in Control. Upon the occurrence of a Change in Control (as defined
below), the Committee may take any action with respect to Stock issued but still
subject to Forfeiture Restrictions that it deems appropriate, including but not
limited to causing such Forfeiture Restrictions to lapse; provided, however,
that if a Change in Control occurs and, in connection with or as a result of
such Change in Control, Richard D. Kinder no longer holds or

-2-

--------------------------------------------------------------------------------



Exhibit 10.5

does not continue to hold the office of Chairman of the Company, to the extent
any shares of Stock are subject to Forfeiture Restrictions, such Forfeiture
Restrictions shall lapse, and the Company shall thereupon deliver or cause to be
delivered to each Non-Employee Director or legal representative the certificate
or certificates for such shares of Stock, free of any legend provided in Section
8. As used herein, the term "Change in Control" shall mean the occurrence of any
of the following events:
(a)    the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than the Permitted Holder, of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), of more than 20%
of either the then outstanding shares of common stock of the Company or the
total voting power of the then outstanding Voting Stock of the Company; provided
that for purposes of this clause (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly or indirectly by
the Company; (ii) any acquisition directly from the Company; (iii) any
acquisition by a Benefit Plan; or (iv) any reorganization, merger,
consolidation, sale or similar transaction or series of related transactions
which complies with clauses (i), (ii) and (iii) of clause (b) of this definition
of Change in Control;


(b)    a reorganization, merger or consolidation involving the Company, or sale
of all or substantially all of the assets of the Company, or similar transaction
or series of related transactions, in each case, unless, following such
reorganization, merger, consolidation, sale or transaction, (i) 50% or more of
the then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such
reorganization, merger, consolidation, sale or transaction (including an entity
or ultimate parent of an entity which as a result of such transaction owns the
Company or all or substantially all of the assets of the Company) and of the
combined voting power of the then outstanding Voting Stock of such corporation
or other entity are beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners of the
outstanding common stock of the Company immediately prior to such
reorganization, merger, consolidation, sale or transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation, sale or transaction, of the outstanding common stock of
the Company; (ii) no Person (excluding the Permitted Holder or a Benefit Plan or
any Person beneficially owning, immediately prior to such reorganization,
merger, consolidation, sale or transaction, directly or indirectly, 20% or more
of the common stock of the Company then outstanding or 20% or more of the
combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of such corporation, or common equity securities of such
entity other than a corporation, resulting from such reorganization, merger,
consolidation, sale or transaction or the combined voting power of the then
outstanding Voting Stock of such corporation or other entity; and (iii) at least
a majority of the members of the board of directors of the corporation, or the
body which is most analogous to the board of directors of a corporation if not a
corporation, resulting from such reorganization, merger, consolidation, sale or
transaction were members of the Incumbent Board (defined below) at the time of
the initial agreement or initial action by the Board providing for such
reorganization, merger, consolidation, sale or transaction;

-3-

--------------------------------------------------------------------------------



Exhibit 10.5



(c)    individuals who as of the Effective Date constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board then in office; provided that the Incumbent Board (i) shall include,
except as provided in clause (ii), any individual becoming a director after the
Effective Date whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then comprising the Incumbent Board, and (ii) shall exclude any
director whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, or any agreement intended to avoid or
settle the results of any such actual or threatened solicitation; or


(d)    the approval by the stockholders of the Company of a plan of complete
liquidation of the Company.


For purposes of this Section, the following definitions shall apply:


"Benefit Plan" means any employee benefit plan of the Company or any subsidiary
of the Company, and any trust or Person organized, appointed or established by
the Company for or pursuant to the terms of any such plan, which plan, trust or
Person was maintained prior to a Change in Control.


"Permitted Holder" means Richard D. Kinder.


"Person" means a natural person or an entity.


"Voting Stock" means, (i) with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of, or to appoint by contract, directors of such corporation (excluding
any class or series that would be entitled so to vote by reason of the
occurrence of any contingency, so long as such contingency has not occurred) and
(ii) with respect to an entity which is not a corporation, all securities of any
class or series that are entitled to vote generally in the election of, or to
appoint by contract, members of the body which is most analogous to the board of
directors of a corporation.


10.    Tax Withholding. To the extent required by applicable federal, state and
local law, a Non-Employee Director shall make arrangements satisfactory to the
Company for the payment of any withholding tax obligations that arise in
connection with the Plan. The Company shall not be required to issue any Stock
under the Plan until such obligations are satisfied.
11.    Effective Date. This Plan, as amended and restated, shall be effective on
January 1, 2015.
12.    No Right to Continue as a Director. Nothing contained in the Plan or any
agreement hereunder will confer upon any participant in the Plan any right to
continue to serve as a director of the Company or any right to receive
compensation other than as fixed by the Board from time to time.

-4-

--------------------------------------------------------------------------------



Exhibit 10.5

13.    No Stockholder Rights Conferred. Nothing contained in the Plan or any
agreement hereunder will confer upon any participant in the Plan any rights of a
common stockholder of the Company unless and until a share of Stock is validly
issued to such participant in accordance with the terms hereof.
14.    Termination, Amendment and Modification of Plan. The Board may at any
time terminate or suspend, and may at any time and from time to time and in any
respect amend or modify, the Plan; provided, however, that if any applicable law
or regulation or the requirements of any stock exchange on which the Stock is
listed or quoted requires that any such amendment or modification must be
approved by the Company's stockholders, the Board shall not make any such
modification or amendment without approval of the Company's stockholders in such
manner and to such degree as is required by the applicable law, regulation or
stock exchange requirement.
15.    Code Section 409A. The Plan and all awards granted hereunder are intended
to comply with, or otherwise be exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended ("Section 409A"). The Plan and all awards shall
be administered, interpreted, and construed in a manner consistent with Section
409A or an exemption therefrom. Should any provision of the Plan, any award
hereunder, or any other agreement or arrangement contemplated by the Plan be
found not to comply with, or otherwise be exempt from, the provisions of Section
409A, such provision shall be modified and given effect (retroactively if
necessary), in the sole discretion of the Committee, and without the consent of
the affected Non-Employee Director, in such manner as the Committee determines
to be necessary or appropriate to comply with, or to effectuate an exemption
from, Section 409A.
16.    Governing Law. To the extent not preempted by any laws of the United
States, the Plan shall be construed, regulated, interpreted and administered
according to the laws of the State of Texas.

-5-